NO. 12-10-00255-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
DASHUN HATCHER,
APPELLANT                                                  '    APPEAL FROM THE 87TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

T.D.C.J.-I.D.,
BRAD LIVINGSTON AND
M. CAROL GARDNER,                                          '    ANDERSON COUNTY, TEXAS
APPELLEES
                                     MEMORANDUM OPINION
                                         PER CURIAM
         This pro se in forma pauperis appeal is being dismissed for failure to comply with
the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c). The judgment in
this case was signed on May 11, 2010. Appellant, DaShun Hatcher, timely filed a notice
of appeal that failed to contain the information required by Texas Rules of Appellate
Procedure 9.5 and 25.1(e), i.e., a certificate of service showing service on all parties to
the trial court's judgment.
         On August 9, 2010, Hatcher was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with rules 9.5
and 25.1(e). He was further notified that unless he filed an amended notice of appeal on
or before September 8, 2010, the appeal would be referred to the court for dismissal. See
TEX. R. APP. P. 42.3(c). The deadline for filing an amended notice of appeal has passed,
and Hatcher has not corrected his defective notice of appeal. Accordingly, the appeal is
dismissed for failure to comply with the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 42.3(c); Feist v. Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.-
Tyler Feb. 11, 2004, pet. denied); Feist v. Hubert, No. 12-03-00442-CV, 2004 WL
252285, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied).
Opinion delivered September 15, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (PUBLISH)